DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  The feature, “sighting aid” lacks a proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, U.S. Patent Application No. 2009/0307914, in view of Griz, U.S. Patent No. 4,539,970, and further in view of Opal, U.S. Patent No. 3,942,507.  As to Claim 1, Behr teaches a method of aiming an archery bow comprising providing a bow (12) having a frame (14) and a bowstring (16), paragraph 0023.  A nose button (26) may be provided, the nose button comprising a tube (40) defining a longitudinal axis and a lumen (48) which extends the entire length of the tube, paragraph 0026 and see Figure 3.  Behr teaches adjusting the nose button to a first point on the bowstring so that when drawn, the nose button contacts a point on an archer’s nose,  and securing the nose button at that point on the bowstring, paragraphs 0023 and 0024.  Behr teaches drawing the bowstring to a depth of draw, paragraph 0009, noting a fully drawn position, and raising the bow so that a nose button touches a user’s nose, paragraphs 0024 and 0029.  Behr is silent as to the nose button configured with an open seam and having an array of projections, each converging to an apex.  Griz teaches a nose button (12, 14), Col. 1, ln. 32-34.  The nose button includes an open seam (18) and a projection (14) converging to apex and intended to touch a user’s face, Col. 1, ln. 41-48 an see Figure 1.  Griz teaches that a projection may have a tip residing in a plane perpendicular to a longitudinal axis of a tube body, see Figure 1, noting that a longitudinal axis of a tube body extends perpendicular to the drawing sheet and that the projection resides in a plane defined by the drawing sheet.  It would  have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr with an open seam and a projection extending in perpendicular orientation and converging to an apex, on the nose button, as taught by Griz, to provide Behr with convenient installation and extending to a narrow point of contact with the nose, to yield the predictable result of more accurately discerning the consistent draw depth and facilitating the process of adjusting the nose button to a desired point on the bowstring.  Behr, as modified, discloses the claimed invention except for including an array of projections. Opal teaches a nose button (16) having a tubular body with an angularly spaced-apart array of a plurality of projections having tips with center portions residing in a plane perpendicular to a longitudinal axis of the tube body, Col. 2, ln. 63-67 and see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with an angularly spaced array of projections, having tips all residing in a plane perpendicular to a longitudinal axis of the tube body, as taught by Opal, to provide Behr, as modified, with a radially spaced array of projections each converging to an apex in a perpendicular plane and configured such that a tip of one of the projections may touch a user’s nose, to yield the predictable result of allowing the nose button to make contact and establish awareness of a consistent draw position, regardless of orientation on the bowstring.  


    PNG
    media_image1.png
    322
    376
    media_image1.png
    Greyscale

As to Claim 3, Behr, as modified, teaches the step of raising the bow so that one tip of a radial projection touches a user’s nose, as discussed above, after which step, Behr teaches orienting the bow so that a sighting aid fixed to the bow aligns with a line of sight extending from the eye, paragraphs 0009 and 0031, noting looking through the sight body and placing sighting pin on target.  As to Claim 5, Behr teaches that a sighting aid may be provided, which may be a loop (22) mounted on a bow frame, paragraph 0023.  


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz and Opal, as applied to claim 1 above, and further in view of Ady, U.S. Patent No. 10,161,708.  Behr, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 2, Behr teaches that a nose button may be secured to a bowstring by a turns of cord around the tube, paragraph 0028 and see Figure 3, noting tightening string, but Behr, as modified, is silent as to securing the nose button by knotted looping turns of cord.  Ady teaches that a device (constrictor) may be secured on a bowstring by knotting devices, see Abstract and Claim 7, noting that turns of cord (laced) may be included.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with knotted turns of cord securing a device to the bowstring, as taught by Ady, to provide Behr, as modified with a known substitute feature for securing the nose button to the bowstring.  As to Claim 8, Ady teaches that cord securing a constrictor to a bowstring may be received within intervening spaces (280) in the cylindrical portion of an open seam tube, Col. 5, ln. 56-59 and Col. 8, ln. 10-12.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with the cord received within intervening spaces in a cylindrical portion of the open seam tube, as taught by Ady, to provide Behr, as modified, with a known substitute configuration for securing the nose button.  
  

    

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz  and Opal, as applied to claim 1 above, and further in view of Burdick, U.S. Patent No. 5,205,267.  Behr, as modified, substantially shows the claimed limitations, as discussed above.  Behr, as modified, is silent as to a draw stop.  Burdick teaches that a depth of draw may be controlled by a draw stop (46), Col. 4, ln. 56-59.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, a modified, with a draw stop, as taught by Burdick, to provide Behr, as modified, with a limiter on the draw depth, to yield the predictable result of facilitating repeatable draw depth. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz and Opal, as applied to claim 1 above, and further in view of Marling, U.S. Patent Application No. 2016/0223297.  Behr, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 6, Behr, as modified, does not specifically set forth the step of nocking an arrow before drawing the bowstring.  Marling teaches steps for shooting an arrow including nocking an arrow to a bowstring before drawing the bowstring, paragraph 0006.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with a step of nocking an arrow to the bowstring before drawing, as taught by Marling, to provide Behr, as modified, with a predictable result of an arrow positioned for shooting.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz and Opal, as applied to claim 1 above, and further in view of Garvison, U.S. Patent No. 4,981,128.  Behr, as modified, substantially shows the claimed limitations, as discussed above. Behr, as modified, is silent as to a wrist release.  Garvison teaches that aiming an archery bow may comprise the step of engaging a wrist release before drawing the bowstring, Col. 2, ln. 9-12 and Col. 3, ln. 7-8.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with a wrist release engaged to a bowstring before drawing the bow, as taught by Garvison, noting that the release draws and releases the bowstring, to provide Behr, as modified, with a known substitute feature for drawing and releasing the bowstring.  
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz, as applied to claim 1 above, and further in view of Saunders, U.S. Patent No. 4,563,821.  Behr, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 9, Behr, as modified, is silent as to a peep sight.  Saunders teaches that a raised archery bow may include a bowstring comprising a peep sight (20), Col. 7, ln. 3-7 and see Figure 2.  Saunders teaches that after providing a bowstring and a peep sight, splaying apart strands of the bowstring so that they pass around opposite sides of the peep sight, Col. 4, ln. 66 – Col. 5 ln. 1 and Col. 6, ln. 33-35. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with a peep sight on a bowstring secured by splaying apart the bowstring strands to pass around opposite sides, as taught by Saunders, to provide Behr, as modified, with a known substitute archery sighting arrangement.  As to Claim 10, Saunders teaches that the peep sight may be mounted at an angle to the bowstring, Col. 4, ln. 61-65, noting that the angle is configured so that the bore of the peep sight will assume a horizontal orientation when the bow is drawn.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with a peep sight mounted at an angle, as taught by Saunders, to provide Behr, as modified, with a peep sight angled for proper horizontal alignment when the bow is drawn, to yield the predictable result of presenting the peep sight at an appropriate orientation for aiming.  Behr, as modified, discloses the claimed invention except for indicating that the peep sight may be configured as a tube and except for disclosing the angle at which the peep sight is mounted residing inclusively between 38 and 45 degrees.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the peep sight as a tube, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art at the effective filing date to mount the peep sight at an angle residing inclusively between 38 and 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the office action, the Griz reference teaches a pointed feature for touching a user’s face, in order to establish a consistent reference point.  The rejection is based on the combination of the teaching of Griz, with a primary reference teaching a feature configured to touch the nose.  The examiner maintains the position, that although each cited reference does not teach all of the claim limitations, the rejection is not overcome because the combined teaching of the cited references would have motivated a person of ordinary skill in the art to arrive at the claimed invention.  
In response to applicant's argument that the steps required to physically reconfigure the feature disclosed by Griz, and rebuild the feature according to the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner maintains the position that the combined teaching of the cited references would have provided the necessary information and motivation to produce the claimed invention.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the cited references recognize that a bowstring mounted feature may be subject to rotational movement as tension is applied in the process of drawing the bow.  Behr teaches a feature having a consistent cylindrical shape so that rotation does not affect performance; however, the feature of Griz would be affected by undesirable rotation.  Opal teaches a feature having an array of radial projections, which is mounted on a bowstring in a manner making it useable as a nose button.  The examiner maintains the position that, in the broadest reasonable interpretation, the features disclosed in the cited references are nose buttons. The examiner maintains the position that a person of ordinary skill in the art would have been motivated to consider an array of radially extending pointed projections.  
In response to applicant’s argument that mounting and adjustment of a bowstring mounted feature would require an involved process of disassembling a bow, the examiner maintains the position the Griz teaches an open seam tube construction and the combination of the teaching of the references would have motivated a person of ordinary skill in the art to incorporate the open seam feature.  
In response to applicant's argument that the Marling reference does not mention a user’s nose, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner maintains the position that the combined teaching of the cited references includes the step of touching a bowstring mounted feature to a user’s nose.  The failure of the references to fully recognize the differences in touch sensitivity of various areas of skin surface does not overcome the rejection based on the prior art disclosure of the claimed steps. 
With regard to material submitted by applicant presenting comment, see 37 CFR 1.132 and MPEP 716 regarding affidavits acceptable as evidence of a long felt need for the solution embodied in an invention.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        27 April 2022